BLED IN COU«T 0- A?=EALS
                                                   12tfi Court of Appeals District




                                                               FILE COPY



      RE:   Case No.   15-0799                   DATE:          10/12/2015
      COA #: 12-14-00016-CV         TC#:   3-41887
STYLE:JUAN ENRIQUEZ
   v. RICK THALER, BRAD LIVINGSTON, OLIVER BELL, TODD
      FOXWORTH, JOHN RUPERT, AND REYNALDO CASTRO

     Today the Supreme Court of Texas received and
filed a motion for extension of time to file petition
for review pursuant to Rule 53.7(f) in the above
numbered and styled case.

                         MS.   CATHY S.   LUSK
                         CLERK, TWELFTH COURT OF APPEALS
                         1517 WEST FRONT, SUITE 354
                         TYLER, TX  75702